DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27, 28, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20180314716 (Kim et al.) in view of US Patent Application Publication No. 20210342496 (Spies et al.).
	Regarding claim 21, Kim et al. discloses: “a non-transitory computer-readable storage device encoded with instructions that, when executed ([0063]: “computer-readable codes in a computer-readable recording medium”), cause one or more processors of a system to perform operations ([0058]: “Calculations for the provision of the sample images, the reconstruction losses and other terms may be carried out by a training module (not shown) having one or more processors”), comprising: receiving a first source image in a source domain ([0057]: “receiving 100 sample images xA representative of domain A”) and a first target image in a target domain ([0057]: “receiving 100 sample images xB representative of domain B”); training ([0056]: “FIG. 7A, a method of training the generators”; [0057]: “FIG. 7B, a method of training the discriminators”; [0058]: “The generators and discriminators are alternately and repeatedly trained”) a 3D image synthesizing network (FIG. 7B; [0011]: “a first GAN (generative adversarial networks) learns a translation of images in domain A to images in domain B, and a second GAN learns a translation of the images in domain B to the images in domain A”) with the first source image (FIG. 7B: “xA”) and the first target image (FIG. 7B: xB, xB, GAB, GBA; [0013]: “The first generator and the second generator form a loop such that the sample images in an original domain are translated into a target domain”); and synthesizing a second target image ([0057]: “receiving 100 sample images xB representative of domain B”) from a second source image ([0057]: “receiving 100 sample images xA representative of domain A”) via the 3D image synthesizing network” (FIG. 7B; [0058]: “the set of sample images used in the earlier training stage can be reused in the next training stage”).
	However, Kim et al. does not clearly disclose the remaining limitations of the claims.  To that end, Spies et al. discloses: training being based at least in part by generating geometric structure information (FIG. 3: 310; [022]: “pre-training of a neural network before run-time operation of the geometry-aware interactive design”) of the first source image and the first target image (FIG. 3: 304, 308, 310; [0047]: “A geometric information extractor 304 may extract geometric information from the input image 308”), and providing the geometric structure information as two separate inputs (FIG. 3: 304, 332; [0051]: “the discriminator network 334 receives an output of a differentable geometric function 332”) to a dual-arranged synthesizer” (FIG. 3: 302, 306, 334; [0042]: “The computing device 302 may include an interactive generative adversarial network. In some examples, the interactive generative adversarial network may include a projector network 316 (also referred to as a projector), a generator network 306 (also referred to as a generator) and a discriminator network 334 (also referred to as a discriminator)”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kim et al. with the invention of Spies et al. in order to provide geometric information to a generative adversarial network (e.g., see Spies et al. @ [0042], [0051]).  
	Regarding claim 27, Kim et al. disclose:  producing a synthesized target image (FIG. 7B: GAB; [0011]: “a first GAN (generative adversarial networks) learns a translation of images in domain A to images in domain B”) and a pseudo source image from the synthesized target image (FIG. 7B: GBA; [0011]: “a second GAN learns a translation of the images in domain B to the images in domain A”) via the dual-arranged synthesizer (FIG. 7B); and performed on the first target image (FIG. 7B: xB) and a pseudo target image (FIG. 7B: xAB) that is produced from a synthesized source image” (FIG. 7B: xBA).
	In addition, Spies et al. disclose: “reducing a difference for a segmentation task” (FIG. 3: 304, 308; [0047]: “the geometric information extractor 304 may perform shape segmentation to identify edges and/or contours of the object in the input image 308”).
	With respect to claim 28, Kim et al. discloses: “training the 3D image synthesizing network ([0056]: “FIG. 7A, a method of training the generators”; [0057]: “FIG. 7B, a method of training the discriminators”; [0058]: “The generators and discriminators are alternately and repeatedly trained”) to translate domain-specific visual features; and between a first domain and a second domain” (FIG. 7B; [0011]: “a first GAN (generative adversarial networks) learns a translation of images in domain A to images in domain B, and a second GAN learns a translation of the images in domain B to the images in domain A”).
	In addition, Spies et al. discloses: “conditioned on a segmentation task” (FIG. 3: 304, 308; [0047]: “the geometric information extractor 304 may perform shape segmentation to identify edges and/or contours of the object in the input image 308”)., 

	Regarding claim 35, Kim et al. discloses: “to generate a synthesized object in the target domain from a source object in a source domain (FIG. 7B; [0011]: “a first GAN (generative adversarial networks) learns a translation of images in domain A to images in domain B, and a second GAN learns a translation of the images in domain B to the images in domain A”), wherein the synthesized object is generated based at least in part on a mapping of features between the source domain ([0057]: “receiving 100 sample images xA representative of domain A”) and the target domain” ([0057]: “receiving 100 sample images xB representative of domain B”). 
	In addition, Spies et al. discloses: “a system for synthesizing images (FIG. 3: 302; [0042]: “The computing device 302 may include an interactive generative adversarial network. In some examples, the interactive generative adversarial network may include a projector network 316 (also referred to as a projector), a generator network 306 (also referred to as a generator) and a discriminator network 334 (also referred to as a discriminator)”), comprising: a user interface (FIG. 5: 550; [0062]: “FIG. 5 is an example block diagram illustrating a user interface 550 for geometry-aware interactive design”) to receive a selection of a target domain ([0063]: “The output images 514a-n may be generated as described in connection with FIGS. 1-4. The system may recommend the series of generated images 514a-n ”); the mapping (FIG. 3: 314; [0060]: “a differentiable geometric function 332 that maps the output image 314 to a canonical shape of objects in a training set”) being conditioned on a segmentation task (FIG. 3: 304, 308; [0047]: “the geometric information extractor 304 may perform shape segmentation to identify edges and/or contours of the object in the input image 308”); and a synthesizer (FIG. 3: 306, 314, 332, 334; [0055]: “the generator network 306 may generate a 2D output image 314”), operatively coupled to the user interface” (FIG. 3: 314, FIG. 5: 514a-n; 550; [0066]: “The user interface 550 may also include additional user-selectable elements to interact with the generated output images 514”). 
	Claim 40 depends upon claim 35.  As discussed above, claim 35 is disclosed by the combination of Kim et al. and Spies et al.  Thus, those limitations of claim 40 that are recited in claim 35 are also disclosed by the combination of Kim et al. and Spies et al.  
	In addition with respect to claim 40, Spies et al. further discloses: “the user interface (FIG. 5: 550; [0062]: “FIG. 5 is an example block diagram illustrating a user interface 550 for geometry-aware interactive design”) comprises a first region to display the source object (FIG. 5: 552; [0062]: “The user interface 550 may include a sketch input window 552”), a second region to display the synthesized object (FIG. 3: 314, FIG. 5: 514a-n; 550; [0066]: “The user interface 550 may also include additional user-selectable elements to interact with the generated output images 514”) in response to receiving the selection of the target domain via a domain selector (FIG. 5: 556; [0066]: “the user interface 550 may include a save button”) displayed on a third region of the user interface” (FIG. 5: 550).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.) in view Spies et al. and US Patent Application Publication No. 20190333198 (Wang et al).
	Claim 22 is dependent upon claim 21.  As discussed above, claim 21 is disclosed by the combination of Kim et al. and Spies et al.  Thus, those limitations of claim 22 that are recited in claim 21 are also disclosed by the combination of Kim et al. and Spies et al.  
	In addition with respect to claim 22, Kim et al. further discloses: “the dual-arranged synthesizer (FIG. 7B; [0011]: “a first GAN (generative adversarial networks) learns a translation of images in domain A to images in domain B, and a second GAN learns a translation of the images in domain B to the images in domain A”) having two dual-arranged generators (FIG. 7B: GAB, GBA) and two corresponding discriminators” (FIG. 7B: DA, DB),
	However, the combination of Kim et al. and Spies et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 22, Wang et al. discloses: “reducing a bidirectional adversarial loss for the dual-arranged synthesizer, the bidirectional adversarial loss being configured to simultaneously reduce a first visual similarity between a synthesized target image and the first target image, and a second visual similarity between a synthesized source image and the first source image” (FIG. 4A; [0095]: “residual loss 444  measures and enforces the visual similarity between a synthesized long-exposure image and a ground truth image. For example, the residual loss 444 measures a loss amount by comparing the synthesized long-exposure image 430 to the long-exposure training image 416. The image transformation system provides the residual loss amount to the generator neural network 404 via back propagation, which tunes its weights and parameters to reduce visual differences between a synthesized long-exposure image and the long-exposure training image”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Kim et al. and Spies et al. with the invention of Wang et al. in order to reduce the reduce/enforce the visual similarity between synthesized images and source/training images (e.g., see Wang et al. @ [0095]).

Claims 29-31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Spies et al. and US Patent Application Publication No. 20190279075 (Liu et al).
	Regarding claim 29, Kim et al. discloses: “a computer-implemented method for synthesizing images, comprising: synthesizing, via the synthesizing network (FIG. 7B; [0011]: “a first GAN (generative adversarial networks) learns a translation of images in domain A to images in domain B, and a second GAN learns a translation of the images in domain B to the images in domain A”), a second target object ([0057]: “receiving 100 sample images xB representative of domain B”) based at least in part on a second source object” ([0057]: “receiving 100 sample images xA representative of domain A”).
	However, Kim et al. does not clearly disclose the remaining limitations of the claims.  To that end, Spies et al. discloses: “training a synthesizing network based at least in part on the geometric structure features (FIG. 3: 310; [022]: “pre-training of a neural network before run-time operation of the geometry-aware interactive design”); and determining geometric structure features of the first source object and the first target object (FIG. 3: 304, 308, 310; [0047]: “A geometric information extractor 304 may extract geometric information from the input image 308”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kim et al. with the invention of Spies et al. in order to provide geometric information to a generative adversarial network (e.g., see Spies et al. @ [0042], [0051]).
	However, the combination of Kim et al. and Spies et al. does not clearly disclose the remaining limitations of the claims.  To that end, Liu et al. discloses: “identifying domain invariant features between a first source object in a source domain and a first target object in a target domain; and “determining geometric structure features … based at least in part on the domain invariant features” ([0027]: “Unsupervised image-to-image translation can aim to learning the conditional distribution of target domain images given a source domain image”; “the source domain can be mapped to many different images in the target domain”; “an image representation can be decomposed into a content code that is domain-invariant”; “An image translation framework in accordance with various embodiments can be based on a Generative Adversarial Networks (GAN)”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Kim et al. and Spies et al. with the invention of Liu et al. in order to provide domain invariant image representations (e.g., see Liu et al. @ [0027]).
	With respect to claim 30, Liu et al. discloses: “identifying general features ([0046]: “The feature produced by the global average pooling layer is called the discriminator feature”) from the first source object and the first target object ([0027]: “Unsupervised image-to-image translation can aim to learning the conditional distribution of target domain images given a source domain image”; “the source domain can be mapped to many different images in the target domain”); wherein identifying the domain invariant features comprises identifying the domain invariant features based at least in part on the general features” ([0027]: “an image representation can be decomposed into a content code that is domain-invariant”; “An image translation framework in accordance with various embodiments can be based on a Generative Adversarial  Networks (GAN)”).
	Regarding claim 31, Spies et al. discloses: “determining the geometric structure features comprises learning domain-specific manifold information ([0043]: “latent space may include multiple dimensions in which each point on a specific manifold, learnt through training examples”) of the source domain and the target domain” (FIG. 3: 304, 308, 310; [0047]: “A geometric information extractor 304 may extract geometric information from the input image 308”).
	Claim 36 depends upon claim 35.  As discussed above, claim 35 is disclosed by the combination of Kim et al. and Spies et al.  Thus, those limitations of claim 40 that are recited in claim 35 are also disclosed by the combination of Kim et al. and Spies et al.  
	However, the combination of Kim et al. and Spies et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 36, Liu et al. further discloses: “a feature recognizer configured to identify general features ([0046]: “The feature produced by the global average pooling layer is called the discriminator feature”) from a training source object in the source domain and a training target object in the target domain ([0027]: “Unsupervised image-to-image translation can aim to learning the conditional distribution of target domain images given a source domain image”; “the source domain can be mapped to many different images in the target domain”); and a domain discrepancy reducer, operatively coupled to the feature recognizer, configured to generate domain invariant features from the general features” ([0027]: “an image representation can be decomposed into a content code that is domain-invariant”; “An image translation framework in accordance with various embodiments can be based on a Generative Adversarial  Networks (GAN)”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Kim et al. and Spies et al. with the invention of Liu et al. in order to provide domain invariant image representations (e.g., see Liu et al. @ [0027])

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Spies et al., Liu et al. and Wang et al.
Claim 32 is dependent upon claim 29.  As discussed above, claim 29 is disclosed by the combination of Kim et al., Spies et al.and Liu et al.  Thus, those limitations of claims 29 that are recited in claim 32 are also disclosed by the combination of Kim et al., Spies et al.and Liu et al.  
	However, the combination of Kim et al., Spies et al.and Liu et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claim 32, Wang et al. discloses: “reducing a bidirectional adversarial loss that is configured to simultaneously improve a first similarity between a synthesized target object and the first target object, and improve a second similarity between a synthesized source object and the first source object” (FIG. 4A; [0095]: “residual loss 444  measures and enforces the visual similarity between a synthesized long-exposure image and a ground truth image. For example, the residual loss 444 measures a loss amount by comparing the synthesized long-exposure image 430 to the long-exposure training image 416. The image transformation system provides the residual loss amount to the generator neural network 404 via back propagation, which tunes its weights and parameters to reduce visual differences between a synthesized long-exposure image and the long-exposure training image”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Kim et al., Spies et al. and Liu et al. with the invention of Wang et al. in order to reduce the reduce/enforce the visual similarity between synthesized images and source/training images (e.g., see Wang et al. @ [0095]).
	Claim 33 is dependent upon claim 32.  As discussed above, claim 32 is disclosed by the combination of Kim et al., Spies et al., Liu et al. and Wang et al.  Thus, those limitations of claim 32 that are recited in claim 33 are also disclosed by the combination of Kim et al., Spies et al., Liu et al. and Wang et al.  
	In addition regarding Claim 33, Spies et al. further discloses: “condition on a segmentation task performed between the synthesisized target object and first target object” (FIG. 3: 304, 308; [0047]: “the geometric information extractor 304 may perform shape segmentation to identify edges and/or contours of the object in the input image 308”).
	Further, Wang et al. discloses: “reducing the bidirectional adversarial loss (FIG. 4A; [0095]: “residual loss 444  measures and enforces the visual similarity between a synthesized long-exposure image and a ground truth image. For example, the residual loss 444 measures a loss amount by comparing the synthesized long-exposure image 430 to the long-exposure training image 416. The image transformation system provides the residual loss amount to the generator neural network 404 via back propagation, which tunes its weights and parameters to reduce visual differences between a synthesized long-exposure image and the long-exposure training image”).

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Spies et al., Liu et al. and US Patent Application Publication No. 20200129780 (Lachaine et al).
Claim 34 is dependent upon claim 29.  As discussed above, claim 29 is disclosed by the combination of Kim et al., Spies et al.and Liu et al.  Thus, those limitations of claim 29 that are recited in claim 34 are also disclosed by the combination of Kim et al., Spies et al.and Liu et al.  
	However, the combination of Kim et al., Spies et al.and Liu et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 34, Lachaine et al. discloses: “the first source object and the first target object ([0084]: “a separate AI algorithm (e.g., Generative Adversarial Networks (GAN)) may be used to estimate measurements from patient states, particularly when the patient measurement cannot be easily calculated from the state (e.g., 2D MR slice measurements from 3D density patient state information)”) are three-dimensional objects produced under two different imaging modalities of a same physical object” ([0084]: “For each generated potential patient state, one or more potential patient measurements are simulated. These are measurements that may potentially have resulted in the corresponding state. For example, for a state represented by a 3D MRI image, a 2D slice from a particular orientation and position (e.g., sagittal) that is expected to be used during treatment can be extracted. For a 3D CBCT image”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Kim et al., Spies et al.and Liu et al. with the invention of Lachaine et al. in order to provide different imaging modalities to a GAN algorithm to measure a patient’s state (e.g., see Lachaine et al. @ [0084]).

Allowable Subject Matter
Claims 23-26 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                            9/29/2022
Primary Examiner                       AU2644